Case 2:17-cv-12179-SDW-LDW Document 52 Filed 10/11/18 Page 1 of 1 PagelD: 390

UNITED STATES DISTRICT COURT
for the
DISTRICT OF NEW JERSEY

Emeric Gerval

Plaintiff(s). REQUEST BY LOCAL COUNSEL
FOR PRO HAC VICE ATTORNEY TO
RECEIVE ELECTRONIC
NOTIFICATION

Niurkas Gonzalez Civil Action No. 17-cv-12179
Defendant(s)

 

Request is hereby made by local counsel for pro hac vice counsel to receive electronic notifications in the

within matter, and it is represented that:

1. An order of the Court granting a motion to appear pro hac vice in the within matter has
been entered: and

2. If admission was granted after March 22, 2005, the Admission Fee, in the amount of $150,
pursuant to L.Civ.R. 101.1(c)(3), has been paid to the Clerk of the Court.

Qld D Gul

Signature of Local Counsel

Reeser 0 Aresten

PRO HAC VICE ATTORNEY INFORMATION:

 

 

 

 

 

Richard Min
Name:

Camhi & Min LLC
Address:

420 Lexington Avenue

Suite 300

New York, NY 10170

rmin@cmlawny.com
E-mail:

 

(One email address only)

DNJ-CMECE-002 |
